USDC IN/ND case 2:13-cr-00054-PPS-JEM document 244 filed 04/27/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )   Cause No. 2:13-CR-54-PPS-JEM
                                             )
DIAMOND TONEY,                               )
                                             )
      Defendant.                             )

                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge John E. Martin relating to defendant Diamond Toney’s agreement to enter a plea

of guilty to Count 1 of the indictment, pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 233.] Following a hearing on the record on April 12, 2021 [DE

238], Judge Martin found that defendant understands the charges, the defendant’s

rights, and the maximum penalties; that defendant is competent to plead guilty; that

there is a factual basis for defendant’s plea; that the defendant knowingly and

voluntarily entered into an agreement to enter a plea of guilty; and that defendant's

change of plea hearing could not be delayed without serious harm to the interests of

justice. Judge Martin recommends that the Court accept defendant’s plea of guilty and

proceed to impose sentence. Neither party has filed a timely objection to Judge Martin’s

findings and recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:13-cr-00054-PPS-JEM document 244 filed 04/27/21 page 2 of 2


        Having reviewed the Magistrate Judge’s findings and recommendation

concerning Defendant Diamond Toney’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 238] in their

entirety.

        Defendant Raymond Diamond Toney is adjudged GUILTY of Count 1 of the

indictment.

        The sentencing hearing is set for August 5, 2021 at 10:00 a.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: April 27, 2021.

                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT
